Title: To Benjamin Franklin from David Hall, 6 October 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. October 6. 1760.
          
          Yours I received by the Philadelphia Packet, Captain Budden, relating to the two protested Bills of Scott and McMichael’s; but I had got them renewed, with the Damages, and sent them off, before yours came to hand; however, that does not signify much, as the last Sett, of Course, will not be presented for Payment. I am glad to find, as you will see by my Letter, that we were both of a Mind with respect to these Gentlemen, as they are reckoned very honest Men, and most genteel Dealers.
          I am at a Loss what to do as to remitting you, Exchange rises so fast: it is now 70. and it is thought, in a Week or two will be 80. however I will send some more before the Winter sets in, and hope to see you early in the Spring; and am, Yours, &c.
          
            D. Hall
            To Benjamin Franklin Esq: Sent by the American Captain Stiles. to London
          
        